Citation Nr: 1410864	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for chronic prostatitis with recurrent right epididymitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1972 to February 1974.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a December 2009 decision by the RO which granted an increased rating to 60 percent for prostatitis with epididymitis; effective from August 12, 2009, the date of receipt of claim for increase.  38 C.F.R. § 3.400(o)(2).  A hearing before the undersigned was held in Washington, D.C. in July 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further appellate review.  

At the hearing in July 2012, the Veteran testified that he suffers from chronic pain and swelling in his testicles, has lost time from work and has difficulty doing any kind of physical activity because of his pain.  His pain was so severe a month earlier, that he took himself to a VA emergency room, where he was told that his epididymitis had gotten out of control.  The Veteran also testified that his prostatitis had worsened since his last VA examination in September 2009, and that he believes that his service-connected disability warrants a higher rating.  His representative argued that pain was not listed as one of the criteria for a higher evaluation, and requested that Board remand the appeal to allow the RO to consider the assignment of a higher rating on an extraschedular basis.  

At this point, it should be noted that the Veteran is currently assigned the maximum rating possible for prostatitis with right epididymitis (60 percent) based on voiding dysfunction requiring the use of appliance or the wearing of absorbent materials which must be changed more than four times a day.  Diagnostic Code 7527, 38 C.F.R. § 4.115b.  

VA regulations provide, in pertinent part, that in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension (C&P) Service, upon filed station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b).  

Given the Veteran's allegations of worsening symptoms and additional treatment since his last VA C & P examination more than four years ago, the Board finds that a more current, comprehensive examination should be undertaken prior to appellate review.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 20.1304(c); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The AMC should also consider the Veteran's request to have his appeal be forwarded to the Director, C&P Services for consideration of the assignment of a higher evaluation on an extra-schedular basis.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all VA medical records since March 2011 (the most recent reports of record), and associate them with the claims file.  

2.  The Veteran should be afforded a VA genitourinary examination to determine the current severity of his prostatitis with right epididymitis.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide a response to the following:  

a)  What is the predominant impairment associated with the service-connected prostatitis with right epididymitis?  If the predominant impairment is voiding dysfunction, indicate whether there is objective evidence of urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed and, if so, how often must it be changed per day?  Any tests to confirm the severity of the urine leakage should be accomplished.  

b)  If the predominant impairment is urinary tract infection, indicate whether there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management; or, long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  

All questions should be answered to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  Consideration should also be given to referring the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extra-schedular evaluation under the provisions of 38 C.F.R. § 3.321 (2013).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

